Citation Nr: 1716302	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-30 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served in active duty in the United States Marines from October 1967 to September 1970. 

This matter comes before the Board of Veterans Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 


FINDING OF FACT

The evidence is evenly balanced concerning the question as to whether tinnitus condition was incurred in service as a result in noise exposure. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104 (a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Generally, in order to show a service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran reported that he served in the Vietnam war but not in combat activity. Specifically, the Veteran served in an artillery battery in Vietnam for 13 months without hearing protection. The Veteran reported at his April 2009 VA examination that he was exposed to loud noises and artillery and that he began to experience symptoms of bilateral tinnitus in 1969. At the April 2009 VA examination the Veteran was diagnosed with bilateral tinnitus. Therefore, element (1) of service connection is met because the Veteran has a current disability. 

The VA examiner opined that the bilateral tinnitus is less likely than not related to in-service noise exposure. The examiner noted that the Veteran was exposed to battery fire in August 1968 but claims the onset of bilateral tinnitus was in 1969 which was several months following the exposure. The VA examiner noted that medically the onset of bilateral tinnitus due to noise exposure and/or acoustic trauma coincides consistently with the event. Moreover, the VA examiner notes that the Veteran did not mention tinnitus during a National Guard physical in 1985. 

While the Board acknowledges the VA examiner's point that the Veteran's onset of tinnitus occurred after the August 1968 noise exposure, it still occurred within service. Moreover, the Veteran is competent to report symptoms of tinnitus. Given such, the evidence is essentially in equipoise concerning the question as to whether the current disability is related to service.  As such, and after affording the Veteran the benefit of the doubt, service connection for tinnitus is warranted.  


ORDER


Entitlement to service connection for tinnitus is granted.  



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


